Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 May 2021 regarding the prior art rejection of record of Claim 1 have been fully considered but they are not persuasive. Applicant first argues that Enning (US 10367241 B1) does not teach an extruded tube having sidewalls and inner walls that extend solely and linearly in the longitudinal direction. This is not persuasive because the portion of the receiving device previously indicated as reading on the claimed tube and as indicated in the examiner annotated figure 6 below forms a tube shape having sidewalls and inner walls that extend solely and linearly in the longitudinal direction (i.e. the vertical direction of figure 6). Although the tube shape of Enning is not specifically indicated as being “extruded” as claimed, applicant is reminded that the claim is directed to a product and the term “extruded” represents a product by process limitation. Because the product by process limitation does not provide any additional structure to the claimed tube product which is appreciated by Enning, it does not provide any additional patentable distinctiveness to the claim. Next, applicant argues that Enning does not disclose sidewalls facing and in contact with the battery cells because the battery tray of Enning is disposed below the battery cells. This is not persuasive because the portion of the cover element (10) adjacent to a top portion of the corresponding “sidewalls” of coolant structure (6) indicated in examiner annotated figure 6 is in contact with the battery cells (2a) as shown in figures 4 and 7 may be considered to be part of the claimed sidewall. Finally, applicant argues that the cooling channels (6) of Enning do not each have on sidewall and one inner wall on opposite sides of the central coolant return channel. This is not persuasive because, as indicated in the examiner annotated figure 6 below, each of the “coolant supply channels” corresponding to portions of the coolant structure (6) do .
Applicant’s arguments filed 18 May 2021 regarding the prior art rejection of Claim 21 have been fully considered, and are not persuasive. Applicant first argues that the previously indicated portion of the coolant structure (6) of Enning does not read on the claimed tubular beam that consists of first and second sidewalls on opposite lateral sides of the beam and first and second inner walls spaced from the sidewalls that extend solely in the longitudinal direction from the port end to the return end of the beam. This is not persuasive because the tube portion of the coolant structure (6) of Enning only includes these claimed components, and the “consisting of” language limits only the “tubular extruded beam” and other elements are not excluded from the claim as a whole (see MPEP 2111.03 II). Therefore, the additional structures of the coolant structure (6) not reading on the claimed tubular portion are not excluded by the claim. Next applicant argues that Enning does not teach inner wills that define a coolant return channel. This is not persuasive because the claimed “inner walls” are indicated on the examiner annotated figure 6 below. Applicant next argues that coolant flow in Ennis is not solely in one longitudinal direction from the port end to the return end of the beam. This is not persuasive because, similar to above, the portion of the coolant structure (6) of Enning corresponding to the claimed tubular beam only includes coolant flow in the claimed “longitudinal direction” corresponding to the vertical direction in figure 6, for example. Finally, applicant’s argument that Enning fails to disclose a plurality of longitudinally extending ribs that are integral with the sidewalls for increasing the surface area of the sidewalls. However, a new ground of rejection is presented below further in view of Seo (US 2020/0185672 A1), newly cited, obviating this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last paragraph of Claim 1 now requires that “coolant flows… from the second coolant supply channel in a second longitudinal vehicle direction opposite the first longitudinal vehicle direction,” which is not supported by the instant specification. Instant figure 1 and 6 show that the claimed longitudinal vehicle direction is aligned with the extending direction of the sled runner (18) and both of the coolant supply channels (40) contain coolant flowing in the same longitudinal vehicle direction. For the sake of compact prosecution, the examiner is interpreting the claims below in view of the figures, which show that the coolant flows through each of the coolant supply channels in a first longitudinal vehicle direction then in a direction perpendicular to the first longitudinal vehicle direction through the passageway into the return end cap then through the central coolant return channel in a second longitudinal vehicle direction opposite the first longitudinal direction.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Enning (US 10,367,241 B2) in view of Sugihara (US 2019/0234289 A1), both of record.
Regarding Claim 1, Enning teaches a battery assembly for a vehicle (receiving device 1, see column 6 lines 14-15 regarding use in a vehicle), the battery assembly comprising: a battery pack having a plurality of cells arranged in rows of cells (energy storage components 2, see figure 4 regarding rows); a platform supporting the battery pack (receiving part 3, see again figure 4); an elongated tube (see highlighted portion of coolant structure 6 in examiner annotated figure 6 below, noting that although the tube shape of Enning is not specifically indicated as being “extruded” as claimed, applicant is reminded that the claim is directed to a product and the term “extruded” represents a product by process limitation and the patentability of a product does not depend on its method of production; unless the product by process limitation of extruding provides additional structure to the claimed tube product, it does not provide any additional patentable distinctiveness to the claim; therefore, since the claimed extruding would not be expected to impart any additional property to the claimed tube that is not appreciated by the similar tube-shaped structure of Enning serving the same purpose of an electrical vehicle battery support, the process does not provide any patentable distinctiveness to the claim over Enning) including sidewalls and inner walls extending solely and linearly in the longitudinal direction from a port end of the rube to a return end of the tube (see again highlighted tube portion of examiner annotated figure 6 showing that the walls of the tube portion extend solely and linearly in the vertical direction of the figure corresponding to the claimed longitudinal direction), the sidewalls and inner walls defining first and second coolant supply channels on opposite lateral sides of a central coolant return channel (see examiner annotated figure 6 

    PNG
    media_image1.png
    537
    782
    media_image1.png
    Greyscale

Enning does not teach that the vehicle that the claimed battery assembly is adapted to is driven in a longitudinal vehicle direction, nor does Enning teach that the sidewalls, inner walls and coolant flow in the coolant supply channels and the coolant return channel are aligned with this longitudinal vehicle direction oriented to absorb collision forces in a frontal collision. Additionally, although Enning does teach circulating coolant through the coolant channel structure 6 (see column 2 lines 50-67), Enning does not teach a coolant circulation system as claimed.
However, Sugihara teaches a hybrid vehicle including a device cooling system for a battery (circulation circuit 31), which circulates coolant between a radiator, a battery and a motor ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the battery module of Enning such that the vertical direction as seen in Enning figure 6 aligns with the front to rear (i.e. driving) direction of the vehicle taught by Sugihara, 
Regarding Claim 2, Enning further teaches a plurality of cooling fins (walls of receiving part 12) assembled to the tube (coolant channel structure 6) between a pair of battery cells (energy storage cells 2a, see figure 4) to absorb heat from the cells and transfer heat to the first and second coolant supply channels (the examiner notes that this recitation is an intended use limitation, and since Enning teaches that the receiving part 12 is made of thermally conductive materials including metallic die cast aluminum, magnesium or corresponding metallic alloys, see column 7 lines 31-33, this feature would be expected to be met by Enning). 
Regarding Claim 3, Enning further teaches a port end (end of coolant supply channel 6 closest to coolant inlet 8 and coolant outlet 9) and a return end (end of coolant supply channel 6 closest to the return end cap as indicated in examiner annotated figure 6 above) with openings at the return end between each of the first and second coolant supply channels and the central coolant return channel (the serpentine portion of coolant supply channel 6 acting as the claimed openings). 
Regarding Claim 4, Enning further teaches a first cap attached to a first end of the tube (curved portion of coolant channel structure 6 closest to coolant inlet and outlet 8 and 9 acts as first cap) including first and second inlet ports opening into the first and second coolant supply channels (coolant inlet 8, note that there may be "at least one" coolant inlet, col. 2 lines 44-49 thereby reading on the claimed first and second as a simple duplication of parts, see MPEP 2144.04 VI B) and an outlet port opening into the central coolant return channel (coolant outlet 9).
Regarding Claims 5 and 6, as in Claim 1, Enning does not teach the claimed coolant circulation system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. 
Regarding Claim 7, Enning further teaches that at least one of the sidewalls (coolant channel structure 6) includes a plurality of longitudinally (vertical direction as seen in figure 6) extending ribs (walls of receiving part 12) on at least one side (side adjacent to the cover element 10) of the at least one sidewall.
Regarding Claim 8, Enning further teaches “at least one receiving part” (see column 1 lines 18-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the receiving part to accommodate multiple battery modules (MPEP 2144.04 VI B), resulting in a second tube as claimed.

Claims 21-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Enning (US 10,367,241 B2) in view of Sugihara (US 2019/0234289 A1), both of record, and Seo (US 2020/0185672 A1), newly cited.
Regarding Claim 21, Enning teaches a battery assembly for a vehicle (receiving device 1, see column 6 lines 14-15 regarding use in a vehicle), the battery assembly comprising: a battery pack having a plurality of cells arranged in rows of cells (energy storage components 2, see figure 4 regarding rows); at least one tubular beam extending in a longitudinal direction (see highlighted portion of coolant structure 6 in examiner annotated figure 6 below, noting that although the tube shape of Enning is not 
Enning does not teach that the claimed battery assembly is adapted to is driven in a longitudinal vehicle direction, nor does Enning teach that the sidewalls, inner walls and coolant flow in the coolant supply channels and the coolant return channel are aligned with this longitudinal vehicle direction. Additionally, although Enning does teach circulating coolant through the coolant channel structure 6 (see column 2 lines 50-67), Enning does not teach a coolant circulation system as claimed. 
However, Sugihara teaches a hybrid vehicle including a device cooling system for a battery (circulation circuit 31), which circulates coolant between a radiator, a battery and a motor ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the battery module of Enning such that the vertical direction as seen in Enning figure 6 aligns with the front to rear (i.e. driving) direction of the vehicle taught by Sugihara, particularly aligning the coolant inlet (8) and coolant outlet (9) of Enning with the front of the vehicle in order to connect the radiator (11, 32) to the battery with the shortest connection, thereby allowing for minimal temperature changes between the radiator and the battery module.
Enning also does not teach a plurality of longitudinally extending ribs on at least one side of the first and second sidewalls, wherein the ribs are integral with the first and second sidewalls, and wherein the ribs increase surface area of the sidewalls and reinforce the sidewalls and increase crush strength of the tubular extruded beam in the longitudinal direction.
However, Seo also teaches a hollow coolant structure for a vehicle battery and specifically teach a plurality of longitudinally extending ribs on a sidewall of a coolant tube (see figure 9 specifically showing protrusions 820 along the side wall heat conduction medium 800) which are integral with the sidewall (heat conduction medium 800) and increase surface are of the sidewalls. Further, Seo teaches that these allow for elastic deformation (see [0079]), which would be expected to increase crush strength of the beam by deforming and absorbing some of the energy involved with a crushing action. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the sidewalls of Enning adjacent to the battery cells with protrusions such as those of Seo in order to dissipate heat effectively and protect the battery cells from deformation during impact.
Regarding Claim 22, Enning further teaches a platform supporting the battery pack (receiving part 3, see again figure 4), wherein the tubular beam is attached to the platform.
As in Claim 21, Enning does not teach that the longitudinal direction of the battery assembly is oriented the same as the longitudinal (i.e. driving) direction of the vehicle. Therefore, Enning does not teach that the tubular beam is oriented to reinforce the platform against frontal impacts. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the battery module of Enning such that the vertical direction as seen in Enning figure 6 aligns with the front to rear (i.e. driving) direction of the vehicle taught by Sugihara, particularly aligning the coolant inlet (8) and coolant outlet (9) of Enning with the front of the vehicle in order to connect the radiator (11, 32) to the battery with the shortest connection, thereby allowing for minimal temperature changes between the radiator and the battery module. Since this modification meets the 
Regarding Claim 23, Enning further teaches a plurality of cooling fins (walls of receiving part 12) assembled to the tubular beam adjacent to the first and second coolant supply channels (coolant channel structure 6), wherein cooling fins are disposed between a pair of the plurality of cells (energy storage cells 2a, see figure 4) to absorb heat from the cells and transfer heat to the first and second coolant supply channels (the examiner notes that this recitation is an intended use limitation, and since Enning teaches that the receiving part 12 is made of thermally conductive materials including metallic die cast aluminum, magnesium or corresponding metallic alloys, see column 7 lines 31-33, this feature would be expected to be met by Enning). 
Regarding Claim 24, Enning further teaches a port end (end of coolant supply channel 6 closest to coolant inlet 8 and coolant outlet 9) opposite the return end (end of coolant supply channel 6 closest to the return end cap as indicated in examiner annotated figure 6 above), wherein the tubular beam defines the passageway at the one return between the first coolant supply channel and the coolant return channel, and wherein the tubular beam defines a second passageway between the second coolant supply channel and the coolant return channel (the serpentine portion of coolant supply channel 6 defining the claimed passageways). 
Regarding Claim 25, Enning further teaches a second end cap attached to a second end of the tubular beam (end of coolant supply channel 6 closest to coolant inlet 8 and coolant outlet 9) that is opposite the one end of the tubular beam (end of coolant supply channel 6 closest to the return end cap as indicated in examiner annotated figure 6 above), wherein the second end of the tubular beam includes first and second inlet ports opening into the first and second coolant supply channels (coolant inlet 8, note that there may be "at least one" coolant inlet, col. 2 lines 44-49 thereby reading on the 
Regarding Claims 26 and 27, as in Claim 21, Enning does not teach the claimed coolant circulation system.
However, Sugihara further teaches that the circulation circuit (31), which reads on the claimed coolant loop, cools both the battery and a heat source apparatus including a motor (figure 2, connection apparatus 50). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the coolant circulation system of Sugihara could be integrated with the specific battery coolant channels of Enning in order to efficiently utilize cooling fluid in an electric vehicle application. 
Regarding Claim 29, Enning further teaches “at least one receiving part” (see column 1 lines 18-21). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to duplicate the receiving part to accommodate multiple battery modules (MPEP 2144.04 VI B), resulting in a second tube as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sumi (JP2013004341A and its provided machine translation) is related to the instant ribs of Claim 21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723